Title: James Madison to George Mason, 29 December 1827
From: Madison, James
To: Mason, George


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                Decr. 29. 1827
                            
                        
                         
                        I am much obliged by your polite attention in sending me the Copies of the Remonstrance in behalf of
                            Religious Liberty, which with your letter of the 10th. came duly to hand. I had supposed they were to be procured at the
                            office which printed them, and referred Mrs. Cutts to that source. Her failure there occasioned the trouble you so kindly
                            assumed. I wished a few copies on account of applications now & then made to me; and I preferred the Edition of
                            which you had sent me a sample as being in the simplest of forms; and for the further reason, that the pamphlet Edition
                            had inserted in the Caption, the term "toleration", not in the article declaring the Right. The term being of familiar use,
                            in the English Code, had been admitted into the original draught of the Declaration of Rights; but on a suggestion from
                            myself was readily exchanged for the phraseology excluding it.
                        The Biographical tribute you meditate is justly due to the merits of your ancestor Col. George Mason. It is
                            to be regretted that highly distinguished as he was, the memorials of them on record, or perhaps otherwise
                            attainable, are more scanty, than of many of his co-temporaries, far inferior to him in intellectual powers, and in public
                            services. It would afford me much pleasure to be a tributary to your undertaking; but tho’ I had the advantage of being on
                            the list of his personal friends, and in several instances, of being associated with him in public life, I can add little
                            for the pages of your work.
                        My first acquaintance with him was in the Convention of Virginia in 1776, which instructed her Delegates to
                            propose in Congress a Declaration of Independence, and which formed the Declaration of Rights and the Constitution for the
                            State. Being young & inexperienced, I had of course but little agency in those proceedings. I retain however a
                            perfect impression that he was a leading champion for the Instruction; that he was the Author of the Declaration as
                            originally drawn, and with very slight variations adopted; and that he was the Masterbuilder of the Constitution &
                            its main expositor & supporter throughout the discussions which ended in its establishment. How far he may have
                            approved it, in all its features as established, I am not able to say; and it is the more difficult now to discover,
                            unless the private papers left by him, should give the information, as at that day no debates were taken down, as the
                            explanatory votes, if such there were, may have occurred in Committee of  whole only, and of course not appear in the
                            Journals. I have found among my papers a printed copy of the Constitution in one of its stages, which compared with the
                            Instrument finally adopted, shews some of the changes it underwent but in no instance, at whose suggestion or by whose
                            votes.
                        I have also a printed copy of a sketched Constitution, which appears to have been the primitive draft on the
                            subject. It is so different in several respects from the other Copy in print, & from the Constitution
                            finally passed, that it may be more than doubted, whether it was from the hand of your grandfather. There is a tradition
                            that it was from that of Merriwether Smith, whose surviving papers, if to be found among his descendants, might throw
                            light on the question. I ought to be less at a loss than I am, in speaking of these circumstances, having been myself, an
                            added member to the Committee. But such has been the lapse of time,that, without any notes of what passed, and with the
                            many intervening scenes absorbing my attention, my memory cannot do justice to my wishes. Your Grandfather as the Journals
                            shew, was at a later day, added to the Committee, being doubtless absent when it was appointed; or he never would have been
                            overlooked.
                        The public situation in which I had the best opportunity of being acquainted with the genius, the opinions,
                            and the public labours, of your Grandfather, was that of our co-service in the Convention of 1787, which formed the
                            Constitution of the U. S. The objections which led him to withold his name from it, have been explained by himself. But
                            none who differed from him on some points, will deny that he sustained, throughout the proceedings of the Body, the high
                            character of a powerful Reasoner, a profound Statesman, and a devoted Republican.
                        My private intercourse with him was chiefly on occasional visits to Gunston when journeying to & from
                            the North; in which his conversations were always a feast to me. But tho’ in a high degree such, my recollection, after so
                            long an interval, can not particularize them in a form adapted to biographical use. I hope others of his friends still
                            living, who enjoyed much more of his society, will be able to do more justice to the fund of instructive observations
                            & interesting anecdotes for which he was celebrated.
                        On looking thro’ my files for a correspondence by letter, I find on his part, 1. a letter of Augst. 2.
                            recommending Mr. R. Harrison for a Consulate. 2. a letter of April 3. 1781 addressed to the Virginia Delegates in
                            Congress, advising a Duty on British merchandize, for repairing the loss sustained from the depredations on private
                            property by British troops. 3. do. of Mar. 28. 1785. communicating the compact with Maryland on the navigation &
                            jurisdiction of the Potowmac &ca. 4. Aug. 9 & Decr 7. 1785 explaining the proceedings in the above Case.
                            5. Copy of a Bill, concerning titles to lands under actual surveys. All these will probably be found in copies or original
                            drafts among the papers left by your grandfather, or in the Legislative archives at Richmond, which were saved when those
                            of the Executive were destroyed during the Revolutionary war. Of letters on my part, I do not find a single one, tho’
                            references in his prove, as must have been the case, that some were received from me.
                        Mrs. Madison takes this occasion to offer to Mrs. Mason her kind remembrances & best wishes; to which
                            I beg leave to add mine, with assurances to yourself of my esteem & friendly respects.
                        
                        
                            
                                James Madison
                            
                        
                    